Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicants’ preliminary amendment filed on December 9, 2020 in which claims 1, 3-8, 10-15 and 17-20 are amended; and claims 1-20 is/are presented for examination.


Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in China parent Application No. 201810553803.8 filed on 05/31/2018.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/28/2020, 4/28/2021 and 5/7/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Pub. No. 2017/0366399) hereinafter “Li” in view of Fard et al. (US Patent Application Pub. No. 2019/0306251) hereinafter “Fard”.


As to claim 1, Li discloses a data transmission method (Li [14-19] discloses method for data transmission), comprising: receiving, by a terminal device, indication information from a policy control function (PCF) network element, wherein the indication information indicates data network access identifier (DNAI) information corresponding to discloses wherein receiving, by a policy control function (PCF), a UP change notification configuration request and wherein the notification configuration request indicative of UP changes initiated by a 3rd party entity which includes obtaining UP path selection policy details and wherein the UP landmark can be an identifier associated with an access location associated with a data network, which may be considered a data network access identifier (DNAI) or other identifier); and
determining, by the terminal device and based on the indication information, a packet data unit (PDU) session for transmitting data of the application (Li [18-19, 53, 113, 120-123], discloses wherein the PSF receives a UP path (re)selection Request for the protocol data unit (PDU) session associated with the application and wherein the request includes UE filter information that indicates the UE for which the requested UP path selection is applied). Li is silent on a packet data unit (PDU) session for transmitting data of the application.
However Fard discloses a packet data unit (PDU) session for transmitting data of the application (Fard [139-142, 212-214, 301-304], discloses wherein the PDU session activated and the message on the Nm or T8 API can be mapped to DL 
non-IP data PDU or from UL non-IP data PDU delivered to/from the UE and the direct model case, the DL and UL data PDUs may be transmitted directly between the UPF and the SCS/AS).
Li and Fard are analogous art because they are from the same field of endeavor, namely, systems and methods of managing data transmission.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fard before him or her, to  Fard with reasonable expectation that this would result in a system that is capable of sending/transmitting data associated with an application via packet data unit.  This method of improving the data transmission system of Li was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Fard.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Li with Fard to obtain the invention as specified in claim 1.


As to claim 2, Li-Fard discloses the method according to claim 1, wherein the indication information comprises at least one of the DNAI information corresponding to the application, information about a DNAI capability requested by the application, 
or parameter information for determining the DNAI information corresponding to 
the application (Li [53-55, 90-91], discloses wherein the PCF is configured to generate or determine policy rules to be applied to the user equipment (UEs) or protocol data unit (PDU) sessions, according to parameters which can include one or more of subscription data, application profiles, service profiles, application requests or other parameters). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 1 above.
 

As to claim 3, Li-Fard discloses the method according to claim 2, wherein the indication information comprises the information about the DNAI capability requested by discloses wherein the PCF is configured to generate or determine policy rules to be applied to the user equipment, protocol data unit PDU sessions, according to parameters which can include one or more of subscription data, application profiles, service profiles, application requests or other parameters and further discloses [86-89] wherein the communications network can utilize the user plane (UP) segments and for transmission of session requests and implementation of Session Management communications between a UE and an Application System). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 2 above.
 

As to claim 4, Li-Fard discloses the method according to claim 2, wherein the indication information comprises the DNAI information corresponding to the application, and wherein the determining, by the terminal device and based on the indication information, the PDU session for transmitting data of the application comprises: transmitting, by the terminal device in a same PDU session, data of applications corresponding to same DNAI information (Li [89-92], discloses wherein the session request transmitted by the UE to the AS is an application level session request and wherein the UP landmark can be an identifier associated with an access location associated with a data network, which may be considered a data network access identifier (DNAI) or other identifier). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 2 above.
 

As to claim 5, Li-Fard discloses the method according to claim 2, Li is silent on wherein the determining, by the terminal device and based on the indication information, the PDU session for transmitting data of the application comprises: mapping, by the terminal device, applications corresponding to same DNAI information to a same data network name (DNN);  and transmitting, by the terminal device, in a same PDU session, data of applications corresponding to a same DNN. 
However, Fard [110-114, 175, 336-338] discloses wherein the SMF may allocate an IPv6 prefix for the PDU session and for a point-to-point tunneling between the NEF/NIMF or a DN associated with the NEF/NIMF and wherein the data transmission over user plane wherein UE can provide the UE's usage setting based on its configuration and include the mapping of requested NSSAI, which can be the mapping of each S-NSSAI of the requested NSSAI to the S-NSSAIs of the configured NSSAI for the HPLMN, to ensure that the network is able to verify whether the S-NSSAI(s) in the requested NSSAI are permitted based on the subscribed S-NSSAIs).
 Li and Fard are analogous art because they are from the same field of endeavor, namely, systems and methods of managing data transmission.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fard before him or her, to modify the system of Li to include the mapping feature of Fard with reasonable  Fard.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Li with Fard to obtain the invention as specified in claim 5.


As to claim 6, Li-Fard discloses the method according to claim 2, wherein the indication information comprises the parameter information for determining the DNAI information corresponding to the application, and wherein the determining, by the terminal device and based on the indication information, the PDU session for transmitting data of the application comprises: transmitting, by the terminal device in a same PDU session, data of applications corresponding to same parameter information (Fard [139-142, 212-214, 301-304], discloses wherein the PDU session activated and the message on the Nm or T8 API can be mapped to DL non-IP data PDU or from UL non-IP data PDU delivered to/from the UE and the direct model case, the DL and UL data PDUs may be transmitted directly between the UPF and the SCS/AS). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 2 above.

 
As to claim 7, Li-Fard discloses the method according to claim 1, wherein the determining, by the terminal device and based on the indication information, the PDU discloses wherein the session is being established between a UE and an AS, a certain UP path can be preferred such that the traffic is exposed to a specific functional treatment associated with different functional entities or instances along the UP path). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 1 above.


As to claim 8, Li discloses an apparatus, comprising: at least one processor (Li [14-19, 172] discloses method for data transmission including a processor);  and 
a memory coupled to the at least one processor and storing instructions for execution by the at least one processor (Li [14-19, 172-173], includes processor, memory and instructions), wherein the instructions instruct the at least one processor to cause the apparatus to: 
receive indication information from a policy control function (PCF) network element, wherein the indication information indicates data network access identifier (DNAI) information corresponding to an application (Li [9, 18-19, 91, 104 ], discloses wherein receiving, by a policy control function (PCF), a UP change notification configuration request and wherein the notification configuration request indicative of UP changes initiated by a 3rd party entity which includes obtaining UP path selection policy details and wherein the UP landmark can be an identifier associated with an access location associated with a data network, which may be considered a data network access identifier (DNAI) or other identifier); and 
determine, based on the indication information, a packet data unit (PDU) session for transmitting data of the application (Li [18-19, 53, 113, 120-123], discloses wherein the PSF receives a UP path (re)selection Request for the protocol data unit (PDU) session associated with the application and wherein the request includes UE filter information that indicates the UE for which the requested UP path selection is applied). Li is silent on a packet data unit (PDU) session for transmitting data of the application.
However Fard discloses a packet data unit (PDU) session for transmitting data of the application (Fard [139-142, 212-214, 301-304], discloses wherein the PDU session activated and the message on the Nm or T8 API can be mapped to DL non-IP data PDU or from UL non-IP data PDU delivered to/from the UE and the direct model case, the DL and UL data PDUs may be transmitted directly between the UPF and the SCS/AS).
Li and Fard are analogous art because they are from the same field of endeavor, namely, systems and methods of managing data transmission.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fard before him or her, to modify the system of Li to include the mapping feature of Fard with reasonable expectation that this would result in a system that is capable of sending/transmitting data associated with an application via packet data unit.  This method of improving the data transmission system of Li was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Fard.  Therefore, it would have been obvious to one having  with Fard to obtain the invention as specified in claim 8.

 
As to claim 9, Li-Fard discloses the apparatus according to claim 8, wherein the indication information comprises at least one of the DNAI information corresponding to the application, information about a DNAI capability requested by the application, or parameter information for determining the DNAI information corresponding to the application (Li [53-55, 90-91], discloses wherein the PCF is configured to generate or determine policy rules to be applied to the user equipment (UEs) or protocol data unit (PDU) sessions, according to parameters which can include one or more of subscription data, application profiles, service profiles, application requests or other parameters). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 1 above.
 

As to claim 10, Li-Fard discloses the apparatus according to claim 9, wherein the indication information comprises the information about the DNAI capability requested by the application, and wherein the determine, based on the indication information, the PDU session for transmitting data of the application comprises: transmit data of an application with a DNAI request capability in a same PDU session (Li, Fig. 4, [52-54] discloses wherein the PCF is configured to generate or determine policy rules to be applied to the user equipment, protocol data unit PDU sessions, according to parameters which can include one or more of subscription data, application profiles, service profiles, application requests or other parameters and further discloses [86-89] wherein the communications network can utilize the user plane (UP) segments and for transmission of session requests and implementation of Session Management communications between a UE and an Application System). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 9 above.
 

As to claim 11, Li-Fard discloses the apparatus according to claim 9, wherein the indication information comprises the DNAI information corresponding to the application, and wherein the determine, based on the indication information, the PDU session for transmitting data of the application comprises: transmit data of applications corresponding to same DNAI information in a same PDU session (Li [89-92], discloses wherein the session request transmitted by the UE to the AS is an application level session request and wherein the UP landmark can be an identifier associated with an access location associated with a data network, which may be considered a data network access identifier (DNAI) or other identifier). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 9 above.

 
As to claim 12, Li-Fard discloses the apparatus according to claim 9, Li is silent on wherein the determine, based on the indication information, the PDU session for transmitting data of the application comprises: map applications corresponding to same 
However, Fard [110-114, 175, 336-338] discloses wherein the SMF may allocate an IPv6 prefix for the PDU session and for a point-to-point tunneling between the NEF/NIMF or a DN associated with the NEF/NIMF and wherein the data transmission over user plane wherein UE can provide the UE's usage setting based on its configuration and include the mapping of requested NSSAI, which can be the mapping of each S-NSSAI of the requested NSSAI to the S-NSSAIs of the configured NSSAI for the HPLMN, to ensure that the network is able to verify whether the S-NSSAI(s) in the requested NSSAI are permitted based on the subscribed S-NSSAIs).
 Li and Fard are analogous art because they are from the same field of endeavor, namely, systems and methods of managing data transmission.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fard before him or her, to modify the system of Li to include the mapping feature of Fard with reasonable expectation that this would result in a system that is capable of mapping applications associated with the data network.  This method of improving the data transmission system of Li was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Fard.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Li with Fard to obtain the invention as specified in claim 12. 
 

As to claim 13, Li-Fard discloses the apparatus according to claim 9, wherein the indication information comprises the parameter information for determining the DNAI information corresponding to the application, and wherein the determine, device based on the indication information, the PDU session for transmitting data of the application comprises: transmit data of applications corresponding to same parameter information in a same PDU session (Fard [139-142, 212-214, 301-304], discloses wherein the PDU session activated and the message on the Nm or T8 API can be mapped to DL non-IP data PDU or from UL non-IP data PDU delivered to/from the UE and the direct model case, the DL and UL data PDUs may be transmitted directly between the UPF and the SCS/AS). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 9 above.

 
As to claim 14, Li-Fard discloses the apparatus according to claim 8, wherein the determine, based on the indication information, the PDU session for transmitting data of the application comprises: send a PDU session establishment message, wherein the PDU session establishment message comprises the DNAI information corresponding to the application (Li [98-99, 126, 155-156] discloses wherein the session is being established between a UE and an AS, a certain UP path can be preferred such that the traffic is exposed to a specific functional treatment associated with different functional entities or instances along the UP path). The Examiner supplies the same rationale for the combination of references Li and Fard as in claim 8 above.
 

Claims 15-20 are corresponding apparatus claims that recite similar limitations as of claims 1-14 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Correspondence Information

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAZU A MIAH/Primary Examiner, Art Unit 2441